NUMBER 13-08-00517-CV

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                      IN RE SAN JUANITA SANDOVAL MORENO


                               On Petition for Writ of Mandamus
                                   and Emergency Motion.


                                    MEMORANDUM OPINION

        Before Chief Justice Valdez and Justices Yañez and Benavides
                      Memorandum Opinion Per Curiam1

        Relator, San Juanita Sandoval Moreno, filed a petition for writ of mandamus and an

“Emergency Motion to Stay Court-Ordered Mediation and Real Party’s Motion to Quash

Notices of Deposition by Written Questions Pending Outcome of Mandamus Petition” in

the above cause on August 29, 2008. On September 2, 2008, the real party in interest,

Ismael Moran, misnamed herein as “respondent,” filed a reply.                           The Court, having

examined and fully considered the emergency motion, the petition for writ of mandamus,



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
and the reply thereto, is of the opinion that relator has not shown herself entitled to the

relief sought. Accordingly, the petition for writ of mandamus and emergency motion are

DENIED. See TEX . R. APP. P. 52.8(a).

                                                        PER CURIAM

Memorandum Opinion delivered and
filed this 3rd day of September, 2008.




                                            2